Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended.
 
 
Exhibit 10.2
CONFIDENTIAL DOCUMENT
EXECUTION COPY

FIRST AMENDMENT TO
DISTRIBUTION SERVICES AGREEMENT
(Wholesale Distribution)


This First Amendment to the Distribution Services Agreement (this “Amendment”)
is made and entered into as of August 25, 2011 (the “Amendment Effective Date”),
by and between DYAX CORP. (“Dyax”) and ASD Specialty Healthcare, Inc. (“ASD”).


WHEREAS, Dyax and ASD entered into that certain Distribution Services Agreement,
dated November 19, 2009 (the “Agreement”), pursuant to which ASD is to provide
distribution services to Dyax in connection with the product Kalbitor®; and


WHEREAS, pursuant to and in accordance with Section 15.5 of the Agreement, the
parties desire to amend the Agreement to implement certain changes to the terms
and conditions of the Agreement, as described below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.  
Defined Terms.

 
Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.


2.      Amendments.


A.  
“Wholesale Customers” The parties agree that Section 1.12 of the Agreement shall
be deleted in its entirety and replaced with the following language:



 
1.12
“Wholesale Customers” shall mean hospital, institutional and other pharmacies
that purchase Product for their own account for later resale or dispense to
Patients.  For the purpose of this Agreement “Wholesale Customer” shall also
include physicians who purchase Product on a “buy and bill” basis.  For the
avoidance of doubt, “Wholesale Customers” shall not include distributors, other
wholesalers or specialty pharmacies, except that ASD may sell to(i) specialty
pharmacies which Dyax and US Bio have agreed in writing are eligible to dispense
Product to specific patients on a case by case basis, and (ii) the Designated
SP, as that term is defined in Section 2.3(a) of the Services Agreement between
Dyax and ASD’s Affiliate, US Bioservices Corporation.



B.  
“Extended Terms Customers”. The parties agree that a new Section 1.13 shall be
added to the Agreement which shall read in its entirety as follows:

 
1.13           “Extended Terms Customers” shall mean “buy and bill” physician
Wholesale Customers which are eligible to purchase Product from Besse on
extended payment terms in accordance with Section 3.6.  For the purposes of the
forgoing, a “buy and bill” physician Wholesale Customer will be deemed eligible
for extended payment terms if the customer does not accept ASD’s standard terms
of sale and Dyax has approved account set-up and provided notice via Kalbitor
Access to Besse.
 


Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
C.  
“Reserved Rights”. The parties agree that section 2.4(iii)of the Agreement shall
be deleted in its entirety and replaced with the following language:

 
(iii) offer for sale, sell or distribute Product to any person or entity other
than a Wholesale Customer, including the Designated SP, as that term is defined
in Section 2.3(a) of the Services Agreement between Dyax and ASD’s Affiliate, US
Bioservices Corporation, either directly or through  its third party logistics
provider, anywhere in the world.
 
D.  
“Extended Payment Terms.” The Parties agree that a new Section 3.6 shall be
added to the Agreement which shall read in its entirety as follows:

 
The parties agree that Besse Medical, a division of ASD Specialty Healthcare,
Inc. (“Besse”) shall be authorized to purchase and distribute the Product to
Extended Terms Customers in accordance with this Section 3.6.  Dyax appoints
Besse as an ADR for the Product during the Term.
 
(a)  
 The Parties shall mutually agree upon a method to notify and obtain approval
from Dyax as to whether the ordered Product will be sold by Besse to an Extended
Terms Customer.

 
(b)  
Besse shall ship the Product in accordance with the Product label to each
Extended Terms Customer within one (1) business day of order receipt from the
customer via UPS Next Day Air Service (standard air).  No additional freight
fees will be billed to the Extended Terms Customer, except that the Extended
Term Customer will be billed the incremental difference in the event that
expedited shipping is requested.

 
(c)  
Besse shall offer Extended Terms Customer extended invoice dating, with a length
of time to pay mutually agreed upon by Besse and such Extended Terms Customer,
which shall not be less than [*****].  Besse Medical shall not be obligated to
pay the invoice(s) until the product(s) have been utilized and paid for, in
full, by the physician office.  Besse will sell the Product to the physician
office at a price [*****] at the time of order placement.

 
(d)  
Besse will instruct the Extended Terms Customer that it will be expected to make
payment for the Product as soon as the Product is utilized.  Besse Medical will
work with its affiliate, US Bioservices Corporation, to determine the method of
utilization notification.  Besse will re-invoice the customer at Net [*****]
once notified that Product has been used.

 
(e)  
Besse agrees to facilitate payment from each Extended Terms Customer.  If the
Extended Terms Customer pays with a credit card, Besse will not charge the
physician office for any credit card fees and will instead pass through any
credit card fees to Dyax for reimbursement.

 
(f)  
Dyax shall invoice Besse separately for each unit of Product that Besse
indicates it will sell to an Extended Terms Customer.  All Dyax invoices for
units of Product shall be due and payable by Besse within [*****] after receipt
by Besse of payment in full for such unit of Product by such Extended Terms
Customer, provided, however, if Besse pays such invoice within such [*****]
after receipt of such payment, Besse shall be entitled to a [*****] prompt
payment discount off of the invoice amount.  ASD shall not be entitled to the
discount set forth in Section 3.2(b) of the Agreement for Product purchased and
distributed through Besse.

--------------------------------------------------------------------------------

Amendment to Services Agreement Page 2 of 4

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)  
Besse Medical agrees to accept back the product from an Extended Terms Customer
if it has not been used within [*****] of ship date to such Extended Terms
Customer (or such other time period, as mutually agreed upon by Dyax and Besse)
with no additional shipping charges.  If Product is returned unused by an
Extended Terms Customer pursuant to the foregoing, Dyax agrees to allow Besse to
return units that neither Besse nor the Extended Terms Customer has paid for at
no cost.  Besse agrees to return the Product to Dyax at Besse’s expense.  Dyax
agrees to pay Besse a [*****] handling fee per returned unit to cover labor,
shipping and handling charges incurred by Besse during the applicable sale and
return as well as the return back to Dyax.

 
(h)  
Dyax shall allow Besse to exchange any Product unit returned to Besse by an
Extended Terms Customer for any reason including, but not limited to, freight
company errors or delays or perceived temperature excursions.

 
3.           No Other Amendments.


Except as expressly amended hereby, the Agreement, as originally executed
remains in full force and effect.  It is agreed by the parties that all
references to the Agreement hereafter made by them in any document or instrument
delivered pursuant to or in connection with the Agreement shall be deemed to
refer to the Agreement as amended hereby.


4.           Entire Agreement.


This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject
matter.


5.           Counterparts.


This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.

--------------------------------------------------------------------------------

Amendment to Services Agreement Page 3 of 4

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives as of the Amendment
Effective Date.




ASD SPECIALTY HEALTHCARE, INC.
 
 
DYAX CORP.
 
 
By:
    /s/ Chris B. Myers
 
By:
    /s/ Ivana Magovčević-Liebisch
         
Name:
    Chris B. Myers
 
Name:
    Ivana Magovčević-Liebisch
          Title:
    COO
  Title:     Executive VP, Chief Business Officer & General Counsel


 

--------------------------------------------------------------------------------

Amendment to Services Agreement Page 4 of 4

 
Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.
 
 



























